United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 01-3488
                                   ___________

United States of America,               *
                                        *
            Appellee,                   * Appeal from the United States
                                        * District Court for the
      v.                                * District of Nebraska.
                                        *
Linda O’Tool,                           *      [UNPUBLISHED]
                                        *
            Appellant.                  *
                                   ___________

                         Submitted: April 5, 2002
                             Filed: April 10, 2002
                                  ___________

Before McMILLIAN, BOWMAN, and MURPHY, Circuit Judges.
                         ___________

PER CURIAM.

       Linda O’Tool challenges the sentence imposed by the District Court1 after she
pleaded guilty to interstate transportation of stolen property. See 18 U.S.C. § 2314
(2000). She was sentenced to fifteen months' imprisonment and three years'
supervised release, and was ordered to pay $197,744.86 in restitution. Her counsel
has filed a brief and moved to withdraw under Anders v. California, 386 U.S. 738
(1967), and O’Tool has not filed a pro se supplemental brief.


      1
       The Honorable Richard G. Kopf, Chief Judge, United States District Court for
the District of Nebraska.
        Counsel first argues that the District Court erred in calculating the amount of
loss and restitution. This argument fails because O’Tool withdrew her objections to
the presentence report, and the court was entitled to rely on the unobjected-to facts
in it regarding that amount. See United States v. Allen, 75 F.3d 439, 442 (8th Cir.
1996). Counsel also argues that the District Court should have granted a requested
downward departure, but this matter is unreviewable on appeal because the court
acknowledged its authority to depart and declined to do so. See United States v.
Wolf, 270 F.3d 1188, 1192 (8th Cir. 2001).

      After reviewing the record independently pursuant to Penson v. Ohio, 488 U.S.
75 (1988), we have found no non-frivolous issues. Accordingly, we affirm the
judgment of the District Court, and we grant counsel’s motion to withdraw.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-